United states Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2009 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission File Number: 0-52556 Card Activation Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5769015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 53 West Jackson Blvd., Suite 1618 Chicago, Illinois 60604-3749 (Address of principal executive offices) (Zip Code) (312) 972-1662 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days:Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b–2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non–Accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes¨Nox As of February 10, 2010, the issuer had 174,782,045 shares of common stock, $0.001 par value per share, outstanding. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION 1 Item 1. Condensed Financial Statements (unaudited) 1 Condensed Balance Sheets December 31, 2009 (unaudited) and September 30, 2009 1 Condensed Statements of Operations(unaudited) 2 Condensed Statements of Cash Flows (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management Discussion & Analysis of Financial Condition & Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II - OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 6. Exhibits 10 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CARD ACTIVATION TECHNOLOGIES, INC. UNAUDITED CONDENSED BALANCE SHEETS December 31, 2009 September 30, 2009 CURRENT ASSETS Cash $ 39,416 $ 6,909 Investments 25,000 25,000 Settlement receivable – 237,500 Advances to affiliate 1,262,088 1,072,050 Total current assets 1,326,504 1,341,459 TOTAL ASSETS $ 1,326,504 $ 1,341,459 LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable $ 43,848 $ 51,522 Accrued expenses 150,085 242,857 Total current liabilities 193,933 294,379 TOTAL LIABILITIES $ 193,933 $ 294,379 STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value, 1,000,000 shares authorized; none issued and outstanding as of December 31, 2009 and September 30, 2009, respectively – – Common stock, $.0001 par value, 300,000,000 shares authorized; 174,782,045 and 174,782,045 shares issued and outstanding as of December 31, 2009 and September 30, 2009, respectively 17,478 17,478 Additional paid in capital 1,509,953 1,509,953 Accumulated deficit (394,860 ) (480,351 ) Total stockholders' equity 1,132,571 1,047,080 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,326,504 $ 1,341,459 The accompanying notes are an integral part of these condensed financial statements. 1 Table of Contents CARD ACTIVATION TECHNOLOGIES, INC. UNAUDITED CONDENSED STATEMENTS OF OPERATIONS Three Months Ended December 31, 2009 2008 REVENUE Litigation revenue $ 250,000 $ 375,000 Total 250,000 375,000 COSTS AND EXPENSES Cost of revenue 87,500 131,250 General and administrative 98,004 351,097 Sales and marketing expenses – 4,940 Total operating expenses 185,504 487,287 OPERATING INCOME (LOSS) 64,496 (112,287 ) OTHER (INCOME) AND EXPENSES Interest income (21,348 ) (8,995 ) Interest expense 353 – Total other (income) expense (20,995 ) (8,995 ) INCOME (LOSS) BEFORE INCOME TAXES 85,491 (103,291 ) INCOME TAX (BENEFIT) PROVISION – – NET INCOME (LOSS) $ 85,491 $ (103,291 ) Weighted Average Common Shares Outstanding: Basic and diluted: 174,782,045 172,255,167 Net Income (Loss) Per Share: Basic and diluted: $ (0.00 ) $ (0.00 ) The accompanying notes are an integral part of these condensed financial statements. 2 Table of Contents CARD ACTIVATION TECHNOLOGIES, INC. UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS Three Months Ended December 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 85,491 $ (103,291 ) Adjustments to reconcile net income to net cash (used in) operating activities: Common stock issued for services – 17,088 Changes in assets and liabilities: Settlement receivable 237,500 – Accounts payables (7,674 ) 92,980 Accrued expenses (92,772 ) (21,884 ) Net cash provided by (used in) operating activities 222,545 (15,107 ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances to affiliates (194,270 ) (178,995 ) Proceeds from the sale of stock – 102,500 Advances from affiliates 4,232 284,557 Net cash provided by (used in) financing activities (190,038 ) 208,062 INCREASE IN CASH 32,507 192,955 CASH, BEGINNING OF YEAR 6,909 – CASH, END OF YEAR $ 39,416 $ 192,955 Supplemental Cash Flow Information: Issuance of stock for affiliate acquisition $ – $ 294,000 The accompanying notes are an integral part of these condensed financial statements. 3 Table of Contents CARD ACTIVATION TECHNOLOGIES, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Note 1.Background Card Activation Technologies, Inc. (“we,” “us,” “our” or the “Company”) was incorporated in the state of Delaware on August 29, 2006. The Company was incorporated in order to own and commercially develop our patented point-of-sale technology for the activation and processing of transactions related to debit styled cards, which include gift cards, phone cards and other stored value cards.We also vigorously defend our patent and actively litigate infringements related to the unauthorized use of our technology.The patent was transferred to us by MedCom USA, Incorporated (“MedCom”) upon our formation in exchange for 146,770,504 shares of our common stock.The patent covers the technology and process for taking a card with a magnetic strip or other data capture mechanism and activating the card by downloading a determined monetary value onto the card for use at a later date for different types of transactions. Note 2.Basis of Presentation The accompanying condensed financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America which contemplate continuation of the Company as a going concern.During the three months ended December 31, 2009, the Company recognized net income of $85,491.However, the Company incurred an accumulated net loss from period August 29, 2006 (inception) through December 31, 2009 of $394,860.Further, the Company has inadequate working capital to maintain or develop its operations, and is dependent upon funds from private investors and the support of certain stockholders. These factors raise substantial doubt about the ability of the Company to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of these uncertainties.In this regard, our management is proposing to raise any necessary additional funds through loans and additional sales of our common stock. There is no assurance that the Company will be successful in raising additional capital. The accompanying condensed financial statements included herein have been prepared by us, without audit, in accordance with the accounting policies described in our audited financial statements and notes thereto for the fiscal year ended September 30, 2009, as presented in our annual report on Form 10-K, and pursuant to the rules and regulations of the Securities and Exchange Commission, or the SEC.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures are adequate to make the information presented not misleading.In the opinion of our management, the accompanying condensed financial statements include all adjustments (consisting only of those of a normal recurring nature), which are necessary for a fair presentation of the results for the interim periods presented.Interim results are not necessarily indicative of results to be expected for any future interim period or for the entire fiscal year. These condensed financial statements should be read in conjunction with the notes to the 2009 audited financial statements presented in our annual report on Form 10-K for the year ended September 30, 2009, filed with the SEC.Our reports are available electronically by visiting the SEC website at http://www.sec.gov. 4 Table of Contents Recent Accounting Guidance On September 30, 2009, the Company adopted updates issued by the Financial Accounting Standards Board (FASB) to the authoritative hierarchy of GAAP. These changes establish the FASB Accounting Standards Codification (ASC) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead the FASB will issue Accounting Standards Updates. Accounting Standards Updates will not be authoritative in their own right as they will only serve to update the Codification. These changes and the Codification itself do not change GAAP. Other than the manner in which new accounting guidance is referenced, the adoption of these changes had no impact on the Financial Statements. In
